       Case 4:20-cv-04181-JST Document 26 Filed 12/17/20 Page 1 of 4




 1   WILLIAMS & CONNOLLY LLP
     David A. Forkner (Pro Hac Vice to be filed)
 2   dforkner@wc.com
     David M. Horniak (SBN: 268441)
 3   dhorniak@wc.com
     725 Twelfth Street, N.W.
 4   Washington, DC 20005
     Tel: (202) 434-5000
 5   Fax: (202) 434-5029
 6   Counsel for Defendant Mars Wrigley
     Confectionery US, LLC
 7
 8   SHUB LAW FIRM LLC
     Jonathan Shub (State Bar No. 237708)
 9   jshub@shublawyers.com
     Kevin Laukaitis (Pro Hac Vice to file)
10   klaukaitis@shublawyers.corn
     134 Kings Hwy. E., 2nd Floor
11   Haddonfield, NJ 08033
     Telephone: (856) 772-7200
12   Facsimile: (856) 210-9088
13   SHEEHAN & ASSOCIATES, P.C.
     Spencer Sheehan (Pro Hac Vice to file)
14   spencer@spencersheehan.com
     60 Cuttermill Rd Ste 409
15   Great Neck, NY 11021
     Telephone: (516) 268-7080
16   Facsimile: (516) 234-7800
17
     Counsel for Plaintiff Molly Brown
18
                                UNITED STATES DISTRICT COURT
19                            NORTHERN DISTRICT OF CALIFORNIA
20
21   MOLLY BROWN, individually and on
     behalf of all others similarly situated,      CASE NO. 4:20-cv-08292-JST
22
                                   Plaintiff,
23          v.
24   MARS WRIGLEY CONFECTIONERY
     US, LLC,                                      STIPULATION AND [PROPOSED]
25                                                 ORDER TO EXTEND DEADLINES
26                                 Defendant.

27
28




                        STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINES
                                        Case No. 4:20-cv-08292-JST
       Case 4:20-cv-04181-JST Document 26 Filed 12/17/20 Page 2 of 4




 1           Pursuant to L.R. 6-2 and 7-12, Plaintiff Molly Brown (“Plaintiff”) and Defendant Mars
 2   Wrigley Confectionery US, LLC (“Defendant,” and together with Plaintiff, the “Parties”),
 3
     respectfully stipulate and jointly move the Court to extend the initial case deadlines and continue
 4
     the Initial Case Management Conference by 30 days, as explained below.
 5
 6           1.     On May 30, 2019, Plaintiff’s Counsel filed another putative class action

 7   concerning the vanilla in Defendant’s Dove® Bars in the Eastern District of New York. See
 8   Garadi et. al. v. Mars Wrigley Confectionery US, LLC, Case No. 1:19-cv-03209-RJD-ST
 9
     (E.D.N.Y.); L.R. 3-13.
10
             2.     On November 24, 2020, Plaintiff initiated this action by filing the Complaint. (See
11
12   Dkt. No. 1).

13           3.     On November 25 and 30, 2020, the Court issued orders scheduling the Initial Case
14
     Management Conference for March 2, 2021, and setting deadlines for the parties to meet and
15
     confer and file a Rule 26(f) report. (See Dkt. Nos. 6 & 11).
16
17           4.     On December 1, 2020, Plaintiff served the Complaint and Summons on Defendant.

18   (See Ex. 1, Declaration of David M. Horniak ¶ 3).
19           5.     Under Rule 12(a)(1)(A)(i), Defendant’s response to the Complaint currently is due
20
     December 22, 2020. (Id. ¶ 4).
21
             6.     In Garadi, Counsel for the parties are involved in motion briefing with a deadline
22
23   of December 23, 2020. (Id. ¶ 5).

24           7.     Defendant therefore requires 30 additional days to investigate and evaluate its
25   response to Plaintiff’s Complaint and to adequately research and analyze its procedural options.
26
     (Id. ¶ 6).
27
             8.     Plaintiffs have agreed to this requested extension. (Id. ¶ 7).
28



                                                       1
                        STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINES
                                        Case No. 4:20-cv-08292-JST
       Case 4:20-cv-04181-JST Document 26 Filed 12/17/20 Page 3 of 4




 1            9.    Additionally, in the interest of efficient and orderly proceedings, the Parties would
 2   like additional time, after Defendant files its responsive pleading to the Complaint, to meet and
 3
     confer and prepare a Rule 26(f) report. (Id. ¶ 8).
 4
              10.   Accordingly, and in order to avoid burdening the Court with additional requests for
 5
 6   extension over the holidays, the Parties agree to move the Court to extend the initial case

 7   deadlines by 30 days, as follows:
 8
      Event                                                           Current Date      Proposed Date
 9
      Last day for Defendant to file a response to the Complaint      December 22,      January 21, 2020
10                                                                    2020                          2021
11    Last day to: meet and confer regarding initial disclosures,     February 10,      March 12, 2021
      early settlement, ADR process selection, and discovery plan;    2021
12    and file ADR certification signed by Parties and Counsel
      Last day to file Rule 26(f) Report, complete initial         February 24,         March 26, 2021
13    disclosures or state objection in Rule 26(f) Report and file 2021                 March 30, 2021
14    Case Management Statement per Standing Order re Contents
      of Joint Case Management Statement
15    Date of Initial Case Management Conference                   March 3, 2021        April 2, 2021
                                                                                        April 6, 2021
16
17
              11.   The Parties respectfully submit that there is good cause for this request, and that
18
     the request is not sought for the purpose of delay and will not cause prejudice in this matter.
19
20            IT IS HEREBY STIPULATED AND AGREED by and between the Parties hereto,

21   through their respective counsel, that they move the Court to extend the initial case deadlines by
22
     30 days, as set forth above.
23
24
25
26
27
28



                                                       2
                        STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINES
                                        Case No. 4:20-cv-08292-JST
       Case 4:20-cv-04181-JST Document 26 Filed 12/17/20 Page 4 of 4




 1   Dated: December 15, 2020                WILLIAMS & CONNOLLY LLP

 2
                                             By: /s/ David M. Horniak________________
 3
                                                 David M. Horniak
 4
                                                 Attorneys for Defendant
 5
     Dated: December 15, 2020                SHUB LAW FIRM LLC
 6
 7                                           By: /s/ Jonathan Shub___________________
 8                                               Jonathan Shub
 9                                               Attorneys for Plaintiff
10
                                      [PROPOSED] ORDER
11
          PURSUANT TO STIPULATION, IT IS SO ORDERED as modified.
12
13
14
               December 17, 2020
     DATED: __________________________               ____________________________
15
                                                        Hon. Jon S. Tigar
16                                                      United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28



                                                     3
                      STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINES
                                      Case No. 4:20-cv-08292-JST
